Sherwood, J.
Defendant relies on Venable v. Wabash, etc., R’y Co., 20 S. W. Rep. 493; 112 Mo. 103, as decisive of this case, and so it is; for it was there ruled that a conveyance of land by the owner to a railroad corporation for a right of way as effectually extinguished the doweiv right of his wife, as if such right of way had been regularly condemned by the usual proceedings in a court of competent jurisdiction. One-half of the land which forms the subject of the present litigation was appropriated by the defendant corporation in the ordinary way. Afterwards, the other half of the •strip used for a right of way was acquired by such corporation in 1887, through general warranty deeds made by the grantees of Jacob Q-. Baker, who, in 1865, had acquired, by general warranty deed from Melker Baker, the land through which the railroad of the defendant company now runs. .
At that time, that is, in 1887, the general law in *399regard to the acquisition of lands for railroad purposes was then in force. Under that law it was competent for a railroad company to acquire land for such purposes in one of two ways: First, by voluntary relinquishment, as in the present instance, or, second, if. the •owner could not agree on the proper compensation to be made, by proceeding in the circuit court to condemn such land, and in such proceeding only the “owner” of the land was necessary to be made a party. Even when married women owned the land in fee they were not required to be joined in the proceedings; but it was ■declared that “their husbands must be made parties defendant,” and the section in question, after setting forth that the owners of the land “shall be made parties ■defendant,” concludes by declaring that: “It shall not be necessary to make any persons party defendant in respect to their ownership, unless they are either in actual possession of the premises to be affected, claiming title or have a title to the premises, appearing of record upon the proper records of the county.” 1 R. S. 1879, sec. 892. The same statutory provision was in force long before 1879. Gr. S. 1865, p. 351, sec. 1; and R. S. 1855, cited in margin of the Greneral Statutes. And this is the law to-day. R. S. 1889, sec. 2734.
Under these statutory provisions, plaintiff, the wife of Melker Baker, could not have been made a party •defendant to the condemnation proceedings against the legal owners of the land; there was no law for it, and, .at that time, even if she had been brought into court, her husband living, there were no scales and no measure provided whereby the value of her inchoate dower, with its remote and contingent possibilities, could have been weighed or estimated. Mills on Eminent Domain [2 Ed.], sec. 71, and cases cited.
The owner of the land, tvhoever he is, represents the fee, and compensation to him appropriates the *400entire fee, and he is the only one to be looked to, when the right of way is to be acquired, whether by condemnation or otherwise. There is, and there can be, no difference in this regard between dedication and condemnation. The former being voluntary and the latter compulsory; both are mere conduits through which flows the current of eminent domain. Venable’s case, supra.
For the reasons given, the judgment should be reversed and the petition dismissed.
This cause has been transferred to court in banc, and we reverse the judgment and dismiss the petition; and in the foregoing opinion Brace, Barclay and Burgess, JJ., concur; Black, C. J., and Macfarlane and GtANtt, JJ., dissent.